Citation Nr: 0208894	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2. Entitlement to service connection for right ankle 
tendonitis.

3. Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1976, and from March 1979 to November 1979.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2002, on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  Upon its last review, the Board 
determined that additional development of the claim was 
warranted in light of recently enacted legislation as well as 
previously existing law.  Having reviewed all development 
undertaken, the Board is of the opinion that this matter is 
ready for appellate review.


FINDINGS OF FACT

1. The appellant was treated in service for a lumbar strain, 
without evidence of a further chronic condition or 
continuity of symptoms; arthritis of the back was not 
present in service, manifest within one year thereafter 
and if currently present is not causally related to 
service.  

2. The appellant was treated in service for right ankle 
tendonitis, without evidence of a further chronic 
condition or continuity of symptoms.  

3. At a June 1999 audiological examination, the appellant 
manifested service-connected left ear hearing loss by a 
puretone threshold average of 40 decibels with speech 
recognition ability of 96 percent, thus resulting in Level 
"I" hearing for the service-connected left ear and Level 
"I" hearing for the non-service-connected right ear.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2001).

2. A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3. The criteria for a disability rating greater than zero 
percent for left ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.1, 4.2, 4.86, 4.87 Diagnostic Code 6100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

As a preliminary matter, the Board has carefully examined the 
evidence of record, and has determined that no further 
development is warranted under the Veterans Claims Assistance 
Act of 2000 ("VCAA") as well as previously existing law.  
Under the VCAA, VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Regulations have been implemented in support of the 
VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

First, the record indicates that the appellant has been 
notified on numerous occasions as to the evidence that would 
be required to substantiate his claim.  Such information was 
clearly conveyed to the appellant in the Board's March 2001 
remand.  By letter dated subsequently that month, the 
appellant was specifically apprised by the RO of its efforts 
to obtain the necessary evidence, as well as his 
responsibility to forward the appropriate information 
relative to an award of workman's compensation benefits and 
authorizations for the release of information.  

Additionally, through a Supplemental Statement of the Case 
forwarded to the appellant in April 2002, he was again 
apprised of VA's efforts to substantiate his claim; the 
evidence that had been received since the RO's last attempt 
to contact him to apprise him of its efforts, and the fact 
that he had twice failed to report for scheduled VA medical 
examinations.  To all of these advisements, the appellant 
failed to respond.  The letters were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) [citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)].

Pursuant to the Board's remand directive, the appellant's 
Social Security Administration disability record was received 
in July 2001, and updated VA medical records (including 
duplicate medical records) were received from VA facilities 
in April 2002.

An April 2002 entry in the appellant's claims folder reflects 
that although he was scheduled to report for VA orthopedic 
examinations on October 2, 2001, the appellant did not report 
for the examinations.  Instead, the appellant contacted the 
VA medical center the following day and asked to be 
rescheduled for the examination.  Upon rescheduling for 
November 1, 2001, the appellant again failed to report for 
the examination.  

The April 2002 note clearly reflects that the appellant was 
aware of the scheduled examinations as it confirms letters 
were sent to the appellant, he was aware of the scheduling, 
and the claims folder does not reflect that any written 
notices were returned as undeliverable.  

In sum, the record is complete and the appellant's failure to 
cooperate has precluded further development.  



Service Connection for Degenerative Joint Disease of the 
Lumbar Spine

The appellant's essential contention is that he has a chronic 
back disorder that was caused by an in-service incident.  
Having reviewed the appellant's report in light of all of the 
evidence of record, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war and a chronic disease, including arthritis (degenerative 
joint disease), becomes manifest to a degree of ten percent 
or more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.306, 
3.309 (2001).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of 38 U.S.C.A. § 1112, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Although the record reflects that the appellant may have a 
back disorder, there is no evidence to link this disorder to 
service and the appellant's failure to cooperate in the 
development of this case has precluded further inquiry into 
this question.  In this regard, the appeal fails on the third 
prong of the foregoing inquiry, as the evidence reveals no 
chronicity of the disorder or continuity of symptoms since 
the appellant's release from active duty.  

The appellant reported a three-week history of mild back pain 
during a July 1976 separation examination. Upon clinical 
examination, the spine was noted to be normal.  The appellant 
sought treatment for low back pain in July 1979, following a 
reported injury during a basketball game.  The diagnostic 
impression was low back strain. During follow-up treatment 
later that month, the appellant reported a reduction in pain 
over the previous four days.  A physical examination revealed 
a full range of motion of the back with some pain.  
Radiographic examination of the lumbosacral spine was normal. 
The final assessment was back strain.  Upon separation, the 
appellant's spine was noted to be normal in October 1979.  
Accordingly, the service medical records did not demonstrate 
the presence of a chronic disability of the back.

However, such evidence of an injury occurring in service is 
not enough to establish service connection; there must also 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  The record does not reflect that the 
appellant had a chronic back disability, subsequent to his 
discharge from his second period of active service - indeed 
the record indicates that the appellant reported an 
intercurrent injury to his back subsequent to service.  

The Board observes in this regard that in a February 1992 VA 
treatment note generated during care for ankle pain, the 
appellant reported that he had also experienced back pain 
since September 1985 (i.e., approximately six years after 
service) when a wall fell on him.  While the record does not 
demonstrate a continuing disorder since military service, the 
evidence thus indicates that the appellant has had continuous 
back symptomatology since the February 1992 VA treatment, 
when he reported that he was injured several years earlier in 
a post-service industrial accident.    

VA radiographic examination in April 1995 detected 
spondylolysis in the L5 region, with slight 
spondylolisthesis.  No definite compromise of the neural 
elements was noted.  During VA outpatient treatment in 
February 1998, the appellant reported experiencing chronic 
low back pain since injuring his back in an industrial 
accident in the early 1980s--consistent with his report of 
February 1992 as reported above.  The appellant related that 
he re-injured his back when he fell during incarceration in 
the county jail six months earlier.  Current complaints 
included low back pain radiating down the outside of the left 
lower extremity.  A CT scan of the lumbar spine reportedly 
showed decreased sensation at L2-3.  The final assessment was 
chronic low back pain-recent trauma.  During treatment later 
that month, the appellant explained that he "felt a click" in 
his low back when he fell in September 1998.  Degenerative 
joint disease of the lumbar spine was diagnosed.

Although the appellant reported in a March 1996 examination 
conducted by 
D. Talley, M.D., that he injured his back during his active 
military service, and that he had been unable to work since 
the early 1980's due to this back injury, neither finding is 
dispositive of the current inquiry.  Indeed, as is noted 
above, there is no evidence to substantiate the appellant's 
subjective report prior to 1992, and the mere transcription 
of medical history by Dr. Talley does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  To the extent that the 
diagnosis of degenerative joint disease (arthritis) of the 
back can be accorded credibility, the record clearly does not 
demonstrate that it was present in service, manifest to a 
compensable degree within one year after service or is 
causally related to service.  Nor is there any further 
obligation for VA to attempt to obtain a medical opinion on 
the question of whether his arthritis of the back, if 
present, is related in to service in view of the claimant's 
failure to cooperate.

The record suggests moreover that the appellant may not be 
impaired by a back disorder.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).  After conducting 
clinical testing, Dr. Talley observed that although the 
appellant's complaints included back pain which had been 
present since 1979, this complaint (as well as others) 
"seemed to be out of proportion to actual objective 
findings," and that he was unable to ascertain whether there 
were actual functional limitations due to inconclusive 
relations between the appellant's complaints and objective 
findings.  He further observed that while the appellant may 
have back pain, such probably did not functionally limit the 
appellant's ability to stand, walk, lift, grasp and do manual 
dexterity tasks and no evidence of functional limitations was 
found.  

The record reflects that by decision dated in March 2000, the 
Social Security Administration found that the appellant was 
disabled within the meaning of the agency's applicable 
statutes and regulations.  Examination of the evidence upon 
which this decision was based reveals that the appellant 
reported that he had been employed as a carpenter, but that 
he had experienced chronic low back pain "since the late 
1980's as a result of an industrial accident."  The bulk of 
the evidence relied upon by the Social Security 
Administration is comprised of VA medical records, previously 
on file.  

The Board thus finds that the appellant does not have a 
current back disorder and that if so, the evidence is 
insufficient to link the disorder to any incident of military 
service.  See generally Lee v. Brown, 10 Vet. App. 336, 339 
(1997); Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51,53 (1992) (Observing that 
If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.).

The appeal is denied. 


Service Connection for Right Ankle Tendonitis

The appellant's reports are construed as indicating his 
argument that he has had a continuous right ankle disorder 
since his discharge from active service.  After examining the 
evidence of record, the Board is of the opinion that the 
preponderance of the evidence is clearly against the claim - 
the record does not show a chronic disorder or chronicity of 
symptoms that are attributed to any in-service incident.

The appellant's service medical records reveal that in 
November 1973, he complained of pain in the right ankle 
tendon area. Tendonitis was diagnosed.  In July 1976, his 
lower extremities were noted to be normal upon clinical 
evaluation.
During April 1979 treatment, the appellant complained of pain 
and edema in both ankles with prolonged walking and standing. 
The diagnostic assessment was anterior tibial muscle strain, 
and a right heal clinical stress fracture.  According to the 
record, radiographic examination taken later that month 
resulted in a finding of within normal limits.  Upon 
separation, the appellant's lower extremities were noted to 
be normal in October 1979.

VA medical records indicate that the appellant was treated 
for right ankle pain beginning in 1992.  These records are 
devoid of any medical opinion indicating that the appellant's 
then-reported ankle pain was caused by any in-service 
incident.  
In a June 1999 VA outpatient treatment record, the appellant 
stated that he fell and injured his right ankle nine years 
earlier, and was told that the joint would have to be 
replaced someday. He reported pain with standing or walking, 
and intermittent swelling. Right ankle joint pain was 
diagnosed.

As noted above, the appellant underwent a private medical 
examination in March 1996 conducted by D. Talley, M.D.  The 
appellant reported that his right ankle was loose and 
strained and that he wore a brace on it.  However, as he did 
relative to findings of the appellant's back, the examiner 
conducted clinical testing, but included his observations 
that the appellant's ankle complaint "seemed to be out of 
proportion to actual objective findings," and that he was 
unable to ascertain whether there were actual functional 
limitations due to inconclusive relations between the 
appellant's complaints and objective findings.  He further 
observed that notwithstanding the appellant's report of pain, 
such probably did not functionally limit the appellant's 
ability to stand, walk, lift, grasp and do manual dexterity 
tasks and no evidence of functional limitations was found.  

In these circumstances, the record indicates that although 
the appellant was treated during service for right ankle 
tendonitis, there is no evidence of a resulting chronic 
disorder, or continuity of treatment, until 1992.  The first 
medical record of any right ankle disorder is therefore dated 
approximately 13 years after the appellant's discharge from 
active service.  In these circumstances, there is no medical 
evidence to link any in-service incident to any present 
disorder.  Although the appellant so maintains such a 
connection exists, his theory regarding this linkage is not 
competent evidence.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

The appeal is denied.


Compensable Evaluation for Left Ear Hearing Loss

The appellant seeks an increased disability rating for 
service-connected left ear hearing loss.  His claim is to be 
decided based upon the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
4.1.  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.8.  Under 
these criteria, evaluations of hearing loss based on the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).   

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity, through Level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination." See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability. See 64 Fed. Reg. 
25204 (May 11, 1999).

In addition, VA regulations provide that if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f).  
Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann, supra.

The Board must evaluate the appellant's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable that the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations.  The RO considered the old regulations in the 
July 1999 rating decision and the new regulations in the 
Statement of the Case issued in August 1999.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 394 (1993).

Thus observed, the old and new regulations for evaluating 
hearing loss are, in most respects, identical.  See 64 Fed. 
Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
set of rating criteria is more favorable to the appellant's 
claim because the results are identical under both the old 
criteria and the amended criteria.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

The Board has carefully considered all evidence of record and 
applying the foregoing, finds that the preponderance of the 
evidence is clearly against the claim. 

The record reflects that by rating decision dated in February 
1989, service connection was granted for left ear hearing 
loss and a zero percent disability evaluation was assigned.  
Subsequent to receipt of his current claim, the appellant 
underwent a VA audiological examination in June 1999, which 
revealed the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

5
10
30
35
LEFT

10
45
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.
The average left ear decibel loss is 40.  

With mechanical application of the provisions of 38 C.F.R. § 
4.85, the appellant's left ear hearing is assigned a Numeric 
Designation of I, based upon speech recognition of 96 percent 
and average decibel loss of 40.  See 38 C.F.R. § 4.85, Table 
VI.  Because right ear hearing is not service-connected, it 
is also assigned a Numeric Designation of I.  38 C.F.R. § 
4.85(f).  With application of 38 C.F.R. 
§ 4.85, Table VII, the intersection of both numeric 
designations results in a zero percent disability evaluation.  

The preponderance of the evidence is thus clearly against the 
claim, and the appeal is denied.     



ORDER


Service connection for a back disorder is denied.

Service connection for a right ankle disorder is denied.

An increased rating for left ear hearing loss is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

